Citation Nr: 1021054	
Decision Date: 06/07/10    Archive Date: 06/21/10	

DOCKET NO.  07-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.   

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.   

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus.   

4.  Entitlement to service connection for headaches, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to 
January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in Houston, Texas, that, in pertinent part, denied 
entitlement to the benefits sought.  

The case was previously before the Board in June 2009 at 
which time it was remanded for further development.  

The appeal is again REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
Veteran should further action be required.  


REMAND

The record as it stands is inadequate for rendering a fully 
informed decision as to the claim for entitlement to service 
connection of the disabilities at issue.  When the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist the Veteran in developing facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

The principal question in this case is whether the Veteran's 
active service, including time he spent while serving in 
Korea, involved any missions, however brief, when he set foot 
in Vietnam during the Vietnam Conflict.  Efforts at helping 
the Veteran corroborate the claim that his duties included 
transporting supplies and vehicles to Vietnam while stationed 
in Korea included a request made of the U.S. Joint Services 
Records Research Center (JSRRC).  A February  2010 response 
from the JSRRC reflected no records of missions involving the 
2nd Battalion, 17th Infantry, to the Republic of Vietnam.  
However, it was indicated that morning reports pertaining to 
the unit "may determine if the unit documented the mission."  
A search of morning reports has not yet been attempted.  

Additionally, the Veteran has submitted copies of two 
pictures that he claims were taken in Vietnam in 1964.  
However, the photographs do not identify the Veteran and 
contain no corroboration of the location of the photographs 
being in any specific location, including in Vietnam.  There 
is only a marking on the jeep referring to the "Royal Thai 
Army."  There is a number on the jeep that is not legible on 
the copy in the claims file.

In view of the foregoing, the Board finds that the case 
should be remanded in an attempt to assist the Veteran in the 
further development of his claim.  The case is REMANDED for 
the following actions:  

1.  The JSRRC should be contacted and 
asked to provide copies of any morning 
reports available for the 2nd Battalion, 
17th Infantry during February and March 
1964.  If the search is not successful, 
this should be documented in the claims 
file.  

2.  The service department should be 
contacted to determine if the pictures 
(originals) can be examined by someone 
knowledgeable in imagery interpretation 
for the purpose of determining whether 
these is any possibility of identifying 
the location where the pictures were 
taken.  A specific attempt should be made 
to identify the serial number on the 
jeep.  If the service department is not 
able to provide any documentation as to 
the location of the pictures, this should 
be so indicated.  

3.  The Veteran should be contacted one 
more time and asked to provide more 
specific information with regard to the 
dates he set foot in Vietnam.  He should 
be asked to provide copies of any other 
pictures he might have in his possession 
that might help document the fact that he 
set foot in Vietnam during his active 
service.  

4.  After undertaking any other 
development deemed appropriate, VA should 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be afforded an 
opportunity for response before the 
record is returned to the Board for 
appellate review.  

Then, the case should be returned to the Board for appellate 
review.  By this REMAND, the Board intimates no opinion, 
either legal or factual as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



